DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 21, 26, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 21, Brown discloses said pumps comprise first pump (macro pump) and a second pump (micro pump),. Brown does not disclose the first and second pump are in series.
Regarding Claim 26, Brown discloses said pumps comprise first pump (macro pump) and a second pump (micro pump), said second pump having a lower delivery rate than said first pump, wherein said installation further comprises a valve unit (21a) and a hose (macro channel) that is connected to said valve unit and that leads to said target container (80). Brown does not disclose wherein said hose comprises a first portion for insertion into said first pump and a second portion for insertion into said second pump, wherein said second portion has a diameter that is smaller than that of said first portion.
Regarding Claim 32, Brown discloses said pumps comprise first pump (macro pump) and a second pump (micro pump). Brown does not disclose at least one of the pumps is arranged on a housing front at an inclination relative to a vertical plane.
Information Disclosure Statement
The information disclosure statement filed on May 10, 2021, is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20, 22-25, 27-31 and 33-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. US PG PUB 2016/0310920 (hereinafter “Brown”).
Regarding Claim 16, Brown discloses an apparatus comprising an installation for producing a preparation for parenteral nutrition, said apparatus comprising pumps (41, 42, fig. 3C, para 0049) that are configured to transfer liquids from source containers (20a, 20b) to a target container (80) (para 0042 and 0080) wherein said pumps are peristaltic pumps (41, 42, para 0049) that have different delivery rates (para pump rates can be different as the tubes wear, para 0101).
Regarding Claim 17, Brown discloses said source containers (20a, 20b) comprise first (20a) and second (20b) source containers, wherein said installation further comprises a first valve unit (21a) that is connected to said first source container (20a) and a second valve unit (21b) that is connected to said second source container (20b), wherein said pumps comprise a first pump (41) that is connected to said first valve unit and a second pump (42) that is connected to said second valve unit, wherein said first pump connects to a first chamber of said target container, and wherein said second pump connects to a second chamber of said target container (target container has two chambers that keep the incompatible ingredients separate during compounding, para 0080).
Regarding Claims 18 and 19, Brown discloses one of said pumps comprise a smaller pump (micro pump, para 0047) and a larger pump (macro pump, para 0047), said smaller pump having a lower delivery rate than said larger pump (para 0064 describes different size elements for micro source containers and supply lines compared to macro source containers and supply lines).
Regarding Claim 20, Brown discloses said pumps comprise a first pump (macro pump) and a second pump (micro pump) that has a delivery rate that is less than that of said first pump, said installation further comprising a first hose (macro channels, para 0047) and a second hose (micro channels, para 0047), wherein said second hose has a smaller diameter than that of said first hose, wherein said first hose is connected to said first pump and said second hose are configured to be connected to said second pump (para 0047describes different size elements for micro source containers and supply lines compared to macro source containers and supply lines).
Regarding Claim 22, Brown discloses said pumps comprise first and second pumps that are in parallel (para 0044 describes a plurality of micro lines with macro pumps and a plurality of macro lines with macro pumps; fig. 3A illustrate the macro-lines and the micro lines in both series and parallel).
Regarding Claim 23, Brown discloses said pumps comprise first and second pumps that are connected in parallel and wherein said installation further comprises a directional control valve (manifold 20, para 0041) that permits switching back and forth between said first and second pumps.
Regarding Claim 24, Brown discloses said target container (80) comprises first and second chambers, wherein said pumps comprise first (41) and second (42) pumps that are connected in parallel, wherein said first pump comprises an inlet (tube 2011) to said first chamber and said second pump has an inlet (tube 2021) to said second chamber, said inlets being separate from each other (target container has two chambers that keep the incompatible ingredients separate during compounding, para 0080).
Regarding Claim 25, Brown discloses said source containers comprise first (20a) and second source (20b) containers, wherein said pumps comprise first (41) and second (42) pumps that are connected in parallel and that comprise corresponding inlets to corresponding chambers of said target container (80), and wherein said installation comprises a first valve unit (21a) that connects said first pump to said first source container and a second valve unit (21b) that connects said second pump to said second source container.
Regarding Claim 27, Brown discloses said pumps comprise first (macro pumps) and second (micro pumps) pumps, wherein said second pump pumps with greater precision (smaller amount of fluid in the micro channels) than said first pump.
Regarding Claim 28, Brown discloses said installation further comprises a directional control valve (manifold 20, additionally, the structure of the macro and microtube allows the tubes to act like valves that prevent backflow and controls the direction of the flow in one direction. Valves 21a and 21b directs the flow from lines 2011 and 2021 to the pumps and then to the first and second chambers of the target container 80) that connects said pumps to one of first and second chambers of said target container, thereby permitting said first and second chambers to be prepared with liquids of different compositions.
Regarding Claim 29, Brown discloses said installation further comprises a directional control valve (para 0057 describes the rotation of the pumps 41, 42 is selected by controller that directs steppers 41s and 42s) that selects between which of said pumps (41, 42) is to be used to transfer liquids from said source containers (4a, 4b) are transferred to said target container (80), said selection being based on a desired delivery rate.
Regarding Claim 30, Brown discloses said pumps (41, 42) comprise a first pump (41) , wherein said installation comprises a valve (60) that prevents said first pump from receiving transfer liquid, wherein said installation further comprises a directional control valve that is connected to said transfer container (80) for filling said transfer container, and wherein said directional control valve is configured to be connected to said first pump.
Regarding Claim 31, Brown discloses said source containers (4a, 4b) comprise first (4a) and second (4b) source containers, wherein said installation further comprises a first valve unit (21a) that is connected to said first source container and a second valve unit (21b) that is connected to said second source container, and wherein said pumps comprise a first pump (41) that is connected to said first valve unit and a second pump (42) that is connected to said second valve unit.
Regarding Claim 33, Brown discloses said installation further comprises a housing (10), a seat on said housing, hoses, and cascaded valve nodes (micro 2011 and macro 2021 lines), each of which includes connections to said source containers (4a, 4b) (41, 42), wherein said valve nodes are mounted on said seat and are connected by said hoses (21a, first and second micro channels connect to micro lines 2011 and macro lines 2021, respectively, para 0044).
Regarding Claim 34, Brown discloses said installation comprises cascaded valve nodes (21a, first and second micro channels connect to micro lines 2011 and macro lines 2021, respectively, para 0044) and a house (10) connected to said valve nodes (para 0042).
Regarding Claim 35, Brown discloses said installation further comprises a seat (manifold 20 has a recess that seats each valve 21a and 21b, illustrated in figs. 6A and 6B), and a valve node (20bh and 20bfh which connect the valves 21a and 21b to the housing, and are used to seat the source containers 4a and 4b; this also provides a connection to the channels 24a and 24b for manifold 20) that is configured to be locked onto said seat, said seat comprising a plate having a circumferential edge that is form-fitted to said valve node.
Regarding Claim 36, Brown discloses said installation further comprises a first valve unit (21a) that is connected to said first source container (4a), a first pump (41) that is connected to said first valve unit, and a combined flow-and-bubble sensor (para 0046) downstream from said first valve unit and upstream from said first pump.
Regarding Claim 37, Brown discloses said installation further comprises a screen module that comprises a device for wireless transmission of a user identifier (para 0042 describes the controlling software and identifying type of source containers).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753